Citation Nr: 1611583	
Decision Date: 03/22/16    Archive Date: 03/29/16

DOCKET NO.  14-00 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for residuals of an aneurysm, to include memory loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Casadei, Counsel

INTRODUCTION

The Veteran served on active duty from May 1964 to November 1971.  The Veteran's period of honorable service was from May 1964 to March 1968. 

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a February 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

The Veteran testified before the undersigned in a March 2015 video conference Board hearing, the transcript of which is included in the record.

The issue on appeal was previously remanded by the Board in June 2015 for further evidentiary development of requesting outstanding post-service VA treatment records and to obtain a VA examination for the Veteran's disorder.  This was accomplished, and the claim was readjudicated in an October 2015 supplemental statement of the case.  For this reason, the Board concludes that that the Board's remand orders have been substantially complied with, and it may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).


FINDINGS OF FACT

1.  The Veteran underwent brain surgery in October 1982 for a cerebral aneurysm.

2.  Post-surgical residuals due to treatment of the aneurysm include memory loss and cognitive difficulties.

3.  The Veteran's residuals of the cerebral aneurysm are not etiologically related to his honorable period of service from May 1964 to March 1968.


CONCLUSION OF LAW

The criteria for service connection for residuals of an aneurysm, to include memory loss, have not been met.  38 U.S.C.A. §§ 1110, 1154, 5107(b) (West 2014); 
38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain. 

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In a timely letter dated September 2011, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran and what evidence VA would obtain.  The notice included provisions for disability ratings and for the effective date of the claim. 

The Veteran's service treatment records, VA and private treatment records, the March 2015 Board hearing transcript, and the Veteran's statements are associated with the claims file.  The Veteran was also afforded a VA examination in connection with his service connection claim in September 2015.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinion and findings obtained in this case are adequate.  The VA nexus opinion considered all the pertinent evidence of record, the Veteran's symptoms, and provided a complete rationale for the opinion stated. 

Significantly, the Veteran and his representative have not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The condition of a cerebral aneurysm is not a "chronic disease" listed under 38 C.F.R. 
§ 3.309(a) (2015); therefore, the presumptive service connection provision of 38 C.F.R. § 3.303(b) do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Board notes that brain hemorrhage is a "chronic disease," but this is distinct from a cerebral aneurysm and is not the condition with which the Veteran has been diagnosed.  Dorland's Medical Dictionary defines "brain hemorrhage" as follows: "hemorrhage into the cerebrum, an often fatal type of stroke syndrome."  Dorland's defines "cerebral aneurysm (also known as berry aneurysm)" as follows: "a saccular aneurysm of a cerebral artery, usually at the junction of vessels in the circle of Willis; its narrow neck of origin and larger dome resemble those of a berry."  The medical definitions indicate that a cerebral aneurysm is distinct from a brain hemorrhage, and therefore the Board finds that the Veteran does not have a chronic disease and 38 C.F.R. § 3.303(b) is not applicable in this case.

Generally, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).   

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection Analysis for Residuals of a Cerebral Aneurysm

In September 2011, the Veteran filed claims for service connection for an aneurysm and service connection for memory loss.  The Veteran testified that he underwent brain surgery for an aneurysm in 1982 and, as a result, now suffers memory loss.  As such, the Board has recharacterized the issues as service connection for residuals of an aneurysm, to include memory loss.

Further, during the March 2015 Board Hearing, the Veteran testified that he experienced headaches in service.  See Board Hearing Transcript at pg. 7.  The Veteran also testified that he was shot in the head in service and, during the 1982 brain surgery, was found to have fragments of the bullet in his head.  In his December 2013 substantive appeal, the Veteran stated that his aneurysm may have been caused by hitting his head on a cargo hole while in service.  

Initially, the Board notes that the Veteran served from May 1964 to November 1971; however, the Veteran's period of honorable service was from May 1964 to March 1968.  See VA Administrative Decision, dated in December 1990.

Moreover, a private treatment record from the St. Bernardine Hospital Clinic shows that the Veteran underwent brain surgery in October 1982 for an aneurysm.  The Veteran has been noted to have post-surgical residuals due to treatment of the aneurysm include memory loss and cognitive difficulties.  See September 2015 VA examination report. 

Upon review of all the evidence of record, lay and medical, the Board finds that the Veteran's residuals of the cerebral aneurysm are not etiologically related to the Veteran's honorable period of service from May 1964 to March 1968.

Service treatment records reveal several complaints by the Veteran of severe headaches, dizziness, and loss of consciousness.  See service treatment records dated from June 9, 1971 to June 15, 1971.  However, these treatment records were during the Veteran's period of "other than honorable" service.  See December 1990 Administrative decision (finding that the Veteran's period of service from March 1968 to November 1971 is considered a bar to all VA benefits).  As such, the Board finds that the Veteran's discharge for the period from March 1968 to November 1971 was under conditions other than honorable and is a dishonorable discharge for VA purposes.  Accordingly, Veteran status and therefore eligibility for VA benefits for this period of service cannot be established.

Service treatment records during the Veteran's period of honorable service from May 1964 to March 1968 are absent for any complaints, diagnoses, or treatment for an aneurysm or brain disorder.  Although the Veteran claims that he was shot in the right temple during service in 1967 and that a bullet lodged in the frontal region of his head, service treatment records do not support this contention.  In a December 1965 optometry note, it was indicated that the Veteran complained of blurry vision and frequent headaches.  These symptoms were not related to a brain disorder or aneurysm at that time.  Further, there was no mention of a purported bullet injury.  Moreover, in a February 1967 reenlistment report of medical examination, conducted near the end of the Veteran's period of honorable service, a clinical evaluation of the Veteran's head was normal.  The Board finds it reasonable that any injury to the head, to include a lodged bullet, would have been listed during the February 1967 examination report.  The Board finds that the Veteran's contention as to a head injury in service are not credible.

Post-service treatment records reveal that the Veteran underwent brain surgery in October 1985 for a cerebral aneurysm.  See St. Bernardine Hospital Outpatient Clinic note.  An opinion as to the etiology of the Veteran's aneurysm was not provided.  

The evidence also includes a September 2015 VA examination.  The examiner noted that in 1982 the Veteran had a surgical clipping of a small aneurysm of a right anterior artery.  Post-surgical residuals were noted to include memory loss and cognitive difficulties as claimed by the Veteran.  After reviewing the claims file, the examiner opined that the Veteran's condition was less likely than not incurred in or caused by service.  In support of this opinion, the examiner stated that review of the service records did not record a significant event of trauma with a gunshot wound to the right temporal area.  The examiner did note that the Veteran was treated for headaches, but there was no apparent record of a serious head injury.  Further, the lapse in time between the possible events in service and treatment for the aneurysm was noted to be 14 to 18 years.  The examiner indicated that it would be speculative to determine whether there was any connection between these events.  Further, the examiner stated that "On balance it is less likely than not that there is a 
connection."

The Board finds the September 2015 VA medical opinion to be probative.  The examiner reviewed the claims file and discussed pertinet service treatment records and post-service treatment medical records.  The examiner also interviewed the Veteran and discussed his current symptoms.  The examiner provided an opinion supported by a well-reasoned rationale.  The Board finds that the September 2015 VA medical opinion weighs against the Veteran's claim.  

The Board has also considered the Veteran's statements regarding his belief that his cerebral aneurysm is related to service.  As a lay person, the Veteran is competent to relate some symptoms that may be associated with a post-surgical aneurysm procedure, including memory loss, but he does not have the requisite medical knowledge, training, or experience to render a competent medical opinion regarding the cause of the medically complex disorder of a cerebral aneurysm.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011) (recognizing ACL injury is a medically complex disorder that required a medical opinion to diagnose and to relate to service).  A cerebral aneurysm is a medically complex disease process because of its multiple possible etiologies, requires specialized testing to diagnose, and manifests symptomatology that may overlap with other disorders.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that rheumatic fever is not a condition capable of lay diagnosis).  Further, the etiology of the Veteran's cerebral aneurysm is a complex medical question involving internal and unseen system processes unobservable by the Veteran.

The Board has considered the Veteran's his assertions that  during the 1982 brain surgery, he was found to have fragments of a bullet in his head.  A review of service medical records, however, does not support this allegation.  Further, the treatment records from the St. Bernardine Hospital Clinic also do not show any evidence of a gunshot wound or fragments of a bullet discovered during the 1982 surgery.  Moreover, in a February 1990 VA skull radiological report, it was noted that the Veteran had an aneurysm clip of the anterior communicating artery.  There was no indication of bullet fragments or removal thereof.  For these reasons, the Board finds that the Veteran's statements are inconsistent with the medical evidence of record, and therefore, not credible.  

For these reasons, and based on all the evidence of record, the Board finds that the preponderance of the evidence is against a finding that the Veteran's post-surgical aneurysm residuals are related to his period of honorable service.  Because the preponderance of the evidence is against the claim, the benefit of doubt provision does not apply.  


ORDER

Service connection for residuals of an aneurysm, to include memory loss, is denied.




____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


